Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I in the reply filed on December 6th, 2021 is acknowledged.
In the response Applicant noted that claims 14, 16 and 17 were missing from the restriction requirement, and that independent claim 14 was drawn to the adjustable rail assembly of Group I. 
However, the Examiner points out that independent claim 14 actually belongs to Group II as it, like independent claim 18, is directed to the combination (scissor lift with rail assembly). 
The relationship between the combination (group II/ scissor lift) and sub combination (group I/ rail assembly) were outlined in the Restriction Requirement of October 7, 2021:
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination. Inventions in
this relationship are distinct if it can be shown that (1) the combination as claimed
does not require the particulars of the subcombination as claimed for patentability,
and (2) that the subcombination has utility by itself or in other combinations
(MPEP § 806.05(c)). In the instant case, the combination as claimed does not
require the particulars of the subcombination as claimed because the combination

the lower rail assembly using brackets mounted to the lower rail assembly; and
wherein the upper rail assembly includes a perimeter rail assembly and a confined
space assembly, the perimeter rail assembly extending around a first portion of the
platform and the confined space assembly extending around a second portion of
the platform. 
The subcombination has separate utility such as an adjustable railing with
selected confining area for animals.

The examiner notes independent claim 14 clearly falls in to the above description of not requiring the particulars of the subcombination (“In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require vertical rails of the upper rail assembly are rotatably coupled to the lower rail assembly using brackets mounted to the lower rail assembly;”) and the subcombination having a separate utility (“such as an adjustable railing with selected areas for confining animals” or as the current examiner also notes- an adjustable railing for any platform area other than a scissor lift). 
As claim 14 is clearly a combination claim it belongs with claim 18 in Group II. 
	In summary: 
Group 1 (subcombination): claims 1, 5-13 and 21
Group II (combination): claims 14, 16-18 and 20. 

Group I and Species I (referred to as Species A in Restriction Requirement), Claims 1, 5-13 and 21 have been examined and claims 14, 16-18 and 20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5 it is unclear if the “a first plurality of vertical rails” and the “a second plurality of vertical rails” that make up the perimeter rail assembly are the same as the “a plurality of vertical rails” set forth in claim 1, line 10, or if the first and second plurality of rails in claim 5 are in addition to those already set forth in claim 1. 
Similarly, in claim 8 it is unclear if the “a first plurality of vertical rails” and the “a second plurality of vertical rails” that make up the confined space assembly are the same as the “a plurality of vertical rails” set forth in claim 1 line 10, or if the first and second plurality of rails in claim 8 are in addition to those already set forth in claim 1.
With respect to claim 12, it appears the applicant may intend to claim that the adjustable platform “is capable of being coupled to a platform assembly of a scissor lift”, 
With respect to claim 13, it is claimed that the perimeter rail assembly includes two side assemblies and an end assembly, wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly and foldable. It is unclear if these hingedly coupled side assemblies and end assembly are in addition to or the same as the vertical rails of the upper rail assembly that are rotatably coupled to the lower rail assembly, and already set forth in claim 1.
Dependent claims not directly named are rejected for being dependent upon a rejected claim. 
Appropriate correction and clarification is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 8-13 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101912178, as best understood in light of the above rejections. 
KR101912178 discloses:
1. An adjustable platform rail assembly (figure 8) comprising: 
a lower rail assembly  (110, 210, 1110, 1210; figure 8) extending away from a platform of a mobile elevated work platform (intended to be used on elevated platform, see background art translation); 
an upper rail assembly  (120, 220, 1120, 1220; figure 8) coupled to the lower rail assembly and extending upwardly away from the lower rail assembly to define a passenger compartment therein (figure 8);
wherein the upper rail assembly is coupled to the lower rail assembly (figure 8)  and is movable between a first position wherein the upper rail assembly defines an upper perimeter defined by a first length (figure 8) and a second position wherein the upper rail assembly defines an upper perimeter defined by a second length shorter than the first length (in the instance where upper rails of the identified perimeter assembly are folded down, but the upper rails of confined space assembly remain up; see below); 
wherein the upper rail assembly includes a plurality of vertical rails (vertical rails of 120, 220) extending upwardly away from the lower rail assembly (figure 8) 
wherein the vertical rails of the upper rail assembly are rotatably coupled to the lower rail assembly using brackets (140, 240) mounted to the lower rail assembly (figure 4);and 
wherein the upper rail assembly includes a perimeter rail assembly (left hand compartment outlined in dashed lines; see below) and a confined space assembly (right 

    PNG
    media_image1.png
    753
    872
    media_image1.png
    Greyscale

 



8. The adjustable platform rail assembly of claim 1, wherein the confined space assembly includes a first plurality of vertical rails (vertical rails of 120 in identified confined space assembly) coupled to a first side of the lower rail assembly and a second plurality of vertical rails (vertical rails of 220 in identified confined space assembly) coupled to a second side of the lower rail assembly opposite the first side (see above), the first plurality of vertical rails being rotatable about a cross rail (upper rail of 110) of the first side of the lower rail assembly and the second plurality of vertical rails being rotatable about a cross rail (upper rail of 210) of the second side of the lower rail assembly (figure 8 and see above).  
9. The adjustable platform rail assembly of claim 8, wherein the confined space assembly is further defined by a first cross rail (upper rail of 120 in identified confined space assembly) extending between the first plurality of vertical rails and a second cross rail (upper rail of 220 in identified confined space assembly) extending between the second plurality of vertical rails (figure 8 & see above).  

11. The adjustable platform rail assembly of claim 10, wherein the confined space assembly is further defined by a second restraining rail (see above) extending rotatably coupled (via interconnecting hinges) to one of the first cross rail and the second cross rail (via interconnecting components) and extending across the passenger compartment, from the first cross rail to the second cross rail (via interconnecting components; see above).  
12. The adjustable platform rail assembly of claim 1, wherein the adjustable platform is (as best understood, capable of being) coupled to a platform assembly of a scissor lift (background art discloses intent is safety guard rail for elevated work platform).  
13. The adjustable platform rail assembly of claim 1, wherein the perimeter rail assembly includes a two side assemblies (120, 1120 and 220, 1220 of identified perimeter rail assembly) and an end assembly (130, 230, 410, figure 1) coupled to each of the two side assemblies (figure  1 & 8), wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly (figures 1, 2, 5-8) and foldable inward (figures 5-7), into the passenger compartment, to configure the upper rail assembly into the second position (figure 7).  
21. An adjustable platform rail assembly (figure 8) comprising: 

an upper rail assembly (120, 220, 1120, 1220; figure 8) coupled to the lower rail assembly and extending upwardly away from the lower rail assembly to define a passenger compartment therein (figure 8); 
wherein the upper rail assembly is coupled to the lower rail assembly (vis hinges 140, 240) and is movable between a first position wherein the upper rail assembly defines an upper perimeter defined by a first length (figure 8) and a second position wherein the upper rail assembly defines an upper perimeter defined by a second length shorter than the first length (in the instance where upper rails of the identified perimeter assembly are folded down, but the upper rails of identified confined space assembly remain up; see above); 
wherein the upper rail assembly includes a perimeter rail assembly and a confined space assembly (see above), the perimeter rail assembly extending around a first portion of the platform and the confined space assembly extending around a second portion of the platform (see above), and wherein the perimeter rail assembly includes a two side assemblies (120, 1120 and 220, 1220 of identified perimeter rail assembly) and an end assembly (130, 230, 410, figure 1) coupled to each of the two side assemblies (see above), wherein each of the side assemblies and the end assembly are hingedly coupled to the lower rail assembly and foldable inward (figures 1 & 5-7), into the passenger compartment, to configure the upper rail assembly into the second position (figure 7 and as noted above the second position is in the instance .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR101912178 as applied to claims 1 and 5 above, and further in view of GB 2536629.
KR101912178 does not disclose wherein the first guard rail (upper rail of 120) and second guard rail (upper rail of 220) are each comprised of an outer arm and an inner arm slidably received within the inner arm.  
However, GB 2536629 teaches:
6. wherein the first guard rail (front 30; figure 2) and the second guard rail (rear 30; figure 2) are each comprised of an outer arm (35) and an inner arm (36) slidably received within the inner arm (figures 1-7, 12 and 13).  
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to construct the rail assembly of KR101912178 with telescopic guardrails as taught by GB 2536629, so as close gaps between adjacent rail sections, providing maximum security to those working with in the passenger compartment.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634